MEMORANDUM **
Marcus Duane Law appeals the ten-year sentence following his guilty plea conviction to possession with intent to distribute 50 grams or more of cocaine base, in violation of 21 U.S.C. § 841(a)(1). Law contends that his waiver of the right to appeal does not preclude his claims that 21 U.S.C. § 841(b)(1)(A) is facially unconstitutional and that his possession of “crack” cocaine was not established. We conclude that the waiver in Law’s plea agreement is valid and applies to his claims. Accordingly, we dismiss for lack of jurisdiction.
The record shows that Law knowingly and voluntarily pleaded guilty pursuant to a Rule 11(e)(1)(C) plea agreement. See United States v. Nguyen, 285 F.3d 1179, 1182-84 (9th Cir.2000). Because his sentence is in accordance with the plea agreement, Law is precluded from appealing his sentence. See United States v. Abarca, 985 F.2d 1012, 1013 (9th Cir.1993). Accordingly, we lack jurisdiction. See United States v. Vences, 169 F.3d 611, 613 (9th Cir.1999).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.